Citation Nr: 1325523	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  09-22 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel
INTRODUCTION

The Veteran served on active duty from November 1960 to November 1963 and from December 1963 to October 1966.  He had additional service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for PTSD as new and material evidence had not been submitted.

In November 2008, the Veteran testified before a decision review officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

In his June 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing). In July 2009, he withdrew his hearing request.

The U.S. Court of Appeals for Veterans Claims (Court) has held that in claims involving unrepresented Veterans, the Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects. Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further stated that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  Thus, VA must consider other psychiatric diagnoses that may be related to in-service events.  Id.  Therefore, the Board has characterized this issue as set forth above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

An appealed issue of entitlement to a total disability rating due to individual unemployability (TDIU) was granted in a June 2009 DRO decision thereby removing it from appellate status.  This constitutes a full award of the benefits sought on appeal with respect to this issue and it is no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

The underlying issue of entitlement to service connection for a psychiatric disability, including PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for PTSD was denied in a August 2002 rating decision which determined that there was no confirmation of a claimed in-service stressor or clear diagnosis of PTSD; the Veteran did not appeal that determination and new and material evidence was not received within a year of its issuance.

2.  Evidence received since the August 2002  RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The RO's August 2002 decision denying service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§  3.104, 20.302, 20.1103 (2012).



2.  The evidence received since the August 2002 decision is new and material and sufficient to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In light of the Board's favorable decision in reopening the claim of service connection for PTSD, the claim is substantiated, and there are no further VCAA duties at this time. Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(d)(3). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of service connection for PTSD in August 2002 because there was no clear diagnosis of PTSD or corroborative evidence of an in-service stressor.  It was explained that the evidence failed to establish any relationship between PTSD and any disease or injury in service.  Specifically the RO found there was no evidence to show a precipitating stressful event occurred in service and there was no evidence to show a current diagnosis.  His service treatment records and service personnel records and the VA outpatient treatment records from Baton Rouge did not show a diagnosis of PTSD.  The Veteran was notified of the RO's decision, he did not appeal, and new and material evidence was not received within one year of the decision.  Thus, the August 2002 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.  

The Board notes that after the Veteran appealed the July 2005 rating decision, the RO issued a statement of the case in June 2009 which determined that new and material evidence had been submitted to reopen the claim and proceeded to deny the claim on a denovo basis.  Irrespective of these actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Evidence received since the August 2002 denial includes VA records that include PTSD as a possible diagnosis.  Among these is a May 2005 VA treatment record that diagnosed anxiety disorder not otherwise specified versus PTSD.  PTSD is also mentioned in the problem list in a VA medical record dated in October 2006, as well as one dated in June 2010.  A December 2009 note indicated he was receiving medication for anxiety.  Additionally, since the August 2002 denial, corroborative evidence has been received regarding the Veteran's claimed stressor, reported in August 2002 as "defending an ammo dump that was blown to bits by VC".  Specifically the Veteran provided additional detail in his November 2008 hearing that described while he was stationed in Qui Nhon between January and April 1966, the Vietcong used satchel charges to blow up an ammo dump.  A response from the DPRIS confirmed that the Veteran's battalion was stationed at Qui Nhon between January and April 1966, there had been several incidents of mine explosions and grenade throwing, and confirmed that the Veteran's unit had been limited to patrolling activities with once incident of a "hit and run" demolition attack on the new Ammunition Depot that was under construction.  

Such additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by showing that the Veteran may currently have PTSD  as the result of a confirmed in service stressor.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination). 

As discussed below, the newly submitted evidence triggers VA's duty to provide an examination as to the nature and etiology of the Veteran's current psychiatric disability.  The evidence is, therefore, new and material, and the claim of service connection for PTSD is reopened.


ORDER

As new and material evidence has been received, the claim of service connection for a psychiatric disability, including PTSD is reopened, and to this the appeal is allowed.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran was scheduled to undergo a VA examination in May 2009, to address his claimed PTSD.  While he attended this examination, he left early without completing the full exam.  Thus the examiner was unable to provide a psychiatric diagnosis.

Generally VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However in this case, the Board finds that it is not clear whether the Veteran was fully aware of the potential consequences of his failure to complete his VA examination.  Of note the Veteran was adjudicated as mentally incompetent by the VA in a June 2010 VA rating decision, which raises some question as to the mental capacity of the Veteran at the time he failed to complete the May 2009 VA examination.  The Veteran has since had competency restored by the VA in an April 2012 rating.  

Given that an examination is necessary to obtain a medical opinion as to whether his current psychiatric disability was incurred in or aggravated by service, or whether it is otherwise related to service, the Board finds that he should be scheduled for another VA examination.  
	
During the November 2008 DRO hearing, the Veteran reported that he had received psychiatric treatment at the VA Medical Center in New Orleans, Louisiana in the 1970s around 1971-1972.  Also, he reported current treatment for PTSD at the VA Medical Center (VAMC) in Baton Rouge, Louisiana.  There are no such psychiatric treatment records from the New Orleans or Baton Rouge VAMC in the claims file and there are no additional treatment records among the Veteran's paperless records in the Virtual VA system. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability from VAMC New Orleans from 1971-1972, and from VAMC in Baton Rouge from November 2008 through the present. 

All efforts to obtain these records must be documented in the claims file. Such efforts shall continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Thereafter, the originating agency should schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether the alleged stressor (demolition attack on the ammunition depot) was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  

If not, the examiner should determine whether the veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

3.  After ensuring that the requested actions are completed, the RO should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


